 CARDINAL EXTRUSIONS COMPANY615APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify you that:WE WILL NOT dominate or interfere with the administration of the Employees'Committee or any other labor organization or contribute financial or othersupport thereto.WE WILL NOT recognize the Employees' Committee or any successor theretoand we permanently withdraw recognition from and disestablish it as representa-tive of any of our employees for the purpose, in whole or part, of dealing withor discussing grievances, labor disputes, wages,ratesof pay, hours of employ-ment, or conditions of work.WE WILL NOT suggest that polls be taken of our employees as to their senti-ments respecting collective bargaining under circumstancesconstituting inter-ference, restraint, and coercion within themeaningof Section8(a)(1) ofthe Act.WE WILL NOT grant or imply that we will grant economic benefits to our em-ployees in order to discourage membership in or activities on behalf of Inter-national Ladies'Garment Workers' Union, AFL-CIO, or any other labororganization.MAGIC SLACKS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Cardinal Extrusions CompanyandDistrict 50,UnitedMineWorkers of America.Case No. 9-CA-2336. [lla?'ch 27, 1962DECISION AND ORDEROn December 21, 1961, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions I and the brief, and the entire record iniThe Respondent excepted to the Intermediate Report as being based upon an unfairhearing, and it asserted that the Trial Examiner, in making his findings, manifested biasagainst the Respondent and in favor of the Union (Charging Party)Upon carefulexamination of the entire record and the Intermediate Report, we are satisfied that the136 NLRB No. 58. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cardinal Ex-trusions Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in and activities on behalf of Dis-trict 50, United Mine Workers of America, or any other labor organi-zation of its employees, by discharging or refusing to reinstate any ofits employees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition of employment,except to the extent permitted by the proviso to Section 8(a) (3) ofthe Act.(b) Interrogating employees concerning union affiliation, activi-ties, or desires, in a manner constituting interference, restraint, or co-ercion in violation of Section 8 (a) (1).(c)Threatening employees with discharge, closing of the plant,or any other form of discrimination, if they engage in union or con-certed activities.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist District 50, United Mine Workersof America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from engaging in such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William G. Jones, Cletus Renfrow, Francis L. Nevitt,and Walter E. Noe immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their senior-ity or other rights and privileges, and make them and Chester S.Simpson, Jr., and Roy H. Cumley whole for any loss of earnings theymay have suffered as a result of the discrimination against them, asprovided in "The Remedy" section of the Intermediate Report.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialcontentions of the Respondent in this regard are without merit. SeeN L R.B. v. Pitts-burgh S S. Company,337 U S 656, 659 CARDINAL EXTRUSIONS C01VIPANY617security payment records, timecards, personnel records and reports,and allother records necessary to analyze the amount of backpaydue, as setforth in "The Remedy" section of the Intermediate Report.(c)Post at its plant at Louisville, Kentucky, copies of the noticeattachedhereto marked "Appendix." 2 Copies of said notice, to befurnishedby theRegionalDirector for the Ninth Region, shall, afterbeing duly signed by an authorized representative of the Respondent,be postedby the Respondent immediately upon receipt thereof andmaintainedby it for a period of 60 days thereafter in conspicuousplaces, including all placeswhere notices to employees are customarilyposted.Reasonablesteps shall be taken by the Respondentto insurethat said notices arenot altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof District 50, United Mine Workers of America, or any otherlabor organization, by discharging or refusing to reinstate anyof our employees or in any other manner discriminating againstour employees in regard to their hire or tenure of employment, orany term or condition of employment, except to the extent per-mitted by the proviso to Section 8(a) (3) of the Act.WE WILL NOT coercively or unlawfully interrogate our em-ployees regarding their union membership, activities, or desires.WE WILL NOT threaten our employees with layoff, discharge, orother economic reprisal, for the purpose of discouraging unionmembership or adherence.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist District50, United Mine Workers of America, or any other labor organi-zation, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protec- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized by Section 8 (a) (3) of the Act.WE WILL offer to William G. Jones, Cletus Renfrow, Francis L.Nevitt, and Walter E. Noe immediate and full reinstatement totheir former or a substantially equivalent position, withoutprejudice to any seniority or other rights and privileges previ-ously enjoyed, and make them and Chester S. Simpson, Jr., andRoy H. Cumley whole for any loss of pay suffered as a resultof the discrimination against them.All our employes are free to become or remain or to refrain frombecoming or remaining members of District 50, United Mine Workersof America, or any other labor organization.CARDINAL EXTRUSIONS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Transit Building, Fourth and Vine Streets, Cincinnati, Ohio,Telephone Number Dunbar 1-1420, if they have any question con-cerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge of unfair labor practices duly filed,the General Counsel of theNational Labor Relations Board issued a complaint dated July 25, 1961, allegingthat the Respondent,CardinalExtrusions Company,' has engaged and is engagingin unfair labor practices within the meaning of Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended (61 Stat. 136, 73 Stat. 519), hereincalled the Act. In substance the complaint alleges that during a campaign by theCharging Union to organize the Company'semployees,Respondent interrogatedemployees regarding their union sympathies,threatened economic reprisals if theUnion achieved representative status, and discharged six employees 2 because of theirsympathyfor,membership in, and activities on behalf of the Union.The Respond-ent filed an answer denying the substantive allegations of the complaint and the com-mission of unfair labor practices.Pursuant to due notice, a hearing was held before me in Louisville, Kentucky, onSeptember 25, 26, 27, 28, and 29, 1961.All parties were represented at the hearingby counsel and were afforded full opportunity to be heard, to introduce evidence, toexamine and cross-examine witnesses,to present oral argument,and to file briefs.On November 13, 1961, briefs were filed by the General Counsel and the Respondent,which I have carefully considered.'According to the uncontradicted testimony of William E Edwards, Jr, Respondent'spresident,the name of Respondent as alleged in the complaint,to wit,Southern ExtrusionsCompany, d/b/a Cardinal Extrusions Company, is its former corporate name, and itspresent correct corporate designation is as stated aboveAccordingly, I have amendedthe caption to show Respondent's correct name.3William G Jones, Chester S Simpson, Jr, Francis L Nevitt, Roy H Cumley, CletusRenfrow, and Walter E Noe CARDINAL EXTRUSIONS COMPANY619Upon the entire record in the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.COMMERCEThe Company, a Kentucky corporation, is engaged in the extrusion of aluminumand the fabrication of aluminum products at its plant in Louisville, Kentucky.Dur-ing the past 12 months, a representative period, Respondent sold and shipped fromitsplant in Louisville, Kentucky, to points outside said State, products valued inexcess of $50,000.On the foregoing admitted facts, I find and conclude that theCompany is engaged in interstate commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe uncontradicted evidence discloses that District 50, United Mine Workers ofAmerica, herein called the Union, is an organization in which employees participate,which exists for the purpose of dealing with employers concerning grievances, labordisputes, rates of pay, hours of employment, and other conditions of employment.Accordingly, I find that the Union is a labor organization within the meaning ofSection 2(5) of the Act .3III.THE UNFAIR LABOR PRACTICESA. Background informationThe Respondent is a wholly owned subsidiary of Alhom, Incorporated, a manu-facturer of aluminum products,principally storm windows, doors, and awnings.Alhom's plant is located in the same building as Respondent, and its officers anddirectors are the same as those of Respondent.Alhom's purchases of Respondent'sproducts represent about 40 percent of the latter's total sales.At the times material herein, Respondent's total personnel roster consisted of onlyabout 50 employees, including supervisors and office employees.Overall super-vision of the plant, subject only to policy direction by Respondent's president andtreasurer, was in B. E. Daugherty, its plant superintendent, familiarly referred to bythe employees as "Gene." The Company has two principal departments, productionand fabrication.The production department, where aluminum billets are extruded,and the extrusions are cut to specified lengths, is under the supervision of ProductionSuperintendent Paul Lanham.A substantial portion of Respondent's products re-ceive no further processing.However, such secondary operations as its customersspecify, such as buffing, drilling, and sleeving, is done by the fabrication department,which was under the supervision of Bobby Daugherty, a brother of Gene, on thecritical dates herein.Both of these departments operate two shifts per day.Duringthe critical dates involved herein, Edwin Colvin and Bobby Tarter were the shiftforemen in production and Joe Downes was the leadman in fabrication.4Most ofthe supervisors were on a first-name basis with Respondent's employees, and manyof them rode to and from work in automobiles with rank-and-file employees.B.The commencement of union organizationIn late March 1961, the Union commenced a campaign to organize Respondent'semployees.At the outset, according to the Union's International RepresentativeO Respondent'sanswer originally admitted that the Union is a labor organization, butat the outset of the hearing, Respondent was permitted to amend Its answer to deny thisallegation.Thereafter, Respondent sought to subpena and introduce into the record so-called sweetheart collective-bargaining agreements between the Union and other employers,purportedly for the purpose of showing that the Union was not a labor organization, orperson, capable of filing a charge within the meaning of the ActSince such agreements,assumingtheir existence, were Irrelevant to the issue of whether the Union is a labororganization, or person, within the meaning of the Act, and since the merit or lack ofmerit of the Union, as a representative of employees, is unrelated to any issue in thisproceeding, I rejected Respondent's offer of proof in this regardIn the case of the night shift in fabrication, Respondent referred to the person Incharge as a "leadman," but in view of the nature of his total responsibility and control,the absence of any other supervision, and the admissions in Respondent's answer, thereIs no realquestion and I find that the leadman in fabrication on the nightshift is asupervisor within the meaning of the Act 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDAustin O. Ball, Jr., all he did was to observe the plant and its employees during shiftchanges, and later, he spoke to some employees.On May 22 and 31,5 between 3:30and 5 p.m., Ball stood at the entrance road leading to Respondent's parking lot, anddistributed to the occupants of all the automobiles which entered and left the parkinglot, union leaflets with union authorization cards attached.On May 22, Ball alsoarranged with one of Respondent's employees for the latter to distribute unionauthorization cards to the Company's employees.Knowledge of the Union's organizational campaign was acquired by Respondent'sofficials and supervisors coincident with the distribution of the leaflets.PresidentEdwards testified that he saw the leaflets being distributed when he left the plantearly one day.Plant Superintendent Gene Daugherty admitted that he saw theleaflets all over the plant "around the first of June."Although opposed to the Union,President Edwards assertedly instituted no countermeasures and held no meetings ofsupervisors to instruct them regarding employees' rights.Indeed, according toEdwards and Gene Daugherty, they did not discuss the Union or its organizingcampaign at all, either with each other, or with supervisors or employees.6C. Inerference, restraint, and coercion of employees1.In the latter part of April, Walter E. Noe, a shipping department employee ofRespondent, asked Fabrication Foreman Bobby Daugherty if he thought a unionwould be good in a place like the Company.Daugherty responded "no."Hesaid the Company could not afford union wages, and that if a union did get in,there might be more money per man but there would be less work.Noe askedDaugherty what he meant by less work, and the latter explained that when work inshipping was done for the day, the employee would be sent home instead of beingsentto help in other departments, which was the current practice?The General Counsel contends that the foregoing statement of Bobby Daughertyconstitutes interference, restraint, and coercion within the meaning of Section8(a)(1) of the Act. I do not agree. One reasonable interpretation of Daugherty'sremarks is that in view of higher wage rates under the Union, the Company, forthe sake of economy, would have to forgo the luxury of permitting employees to fillout the day in other departments when their regular work was finished. So con-strued, the statementisanexpression of opinion and not coercive. In the absenceof any testimony indicating that a coercive connotation was intended when thisstatement was made, I conclude that it did not violate Section 8(a) (1) of the Act.2. In the latter part of May and in early June, Billy D. Allen, whose supervisorystatus was admitted by Respondent's answer, questioned employees Wililam G.Jones,Bruce Morris, and Blandford Newton as to whether they were for or against theUnion.8So far as this record discloses, there had been no demand by the Unionfor recognition by Respondent.Accordingly, the interrogation was unrelated to anylawful objective of Respondent 9 and constituted interference, restraint, and coercionwithin the meaning of Section 8 (a) (1) of the Act, unless Respondent is not respon-sible for Allen's interrogation of employees.The evidence concerning Allen's in-terrogation of employees was elicited by the General Counsel early in the hearingwithout objection by Respondent that Allen's conduct was not binding upon it.Toward the close of the hearing, Respondent moved to amend its answer to denyAllen's supervisory status.'°No explanation was offered by Respondent, either asto who was responsible for the admissions in its answer, or as to how the alleged"mistake" occurred. I denied Respondent's motion to amend as untimely.More-over, on the entire record, including Jones' testimony that Allen was his supervisoron June 5, the date of the interrogation, Production Superintendent Lanham's ad-mission that Allen was a "foreman trainee" in charge of the day shift on June 5and that he made work assignments and looked after the shift, and the admissionin Respondent's answer of Allen's supervisory status, I am persuaded that at the6 This and all dates hereinafter refer to 1961 unless otherwise specifically noted61n view of the interrogation and threats by many of Respondent's supervisors herein-after found, and its inherent implausibility, I do not credit the testimony of Daugherty,who had complete control and direction of Respondent's plant operations, that he didnot discuss the Union with Respondent's supervisors7 The foregoing is based on Noe's credited testimony.g The foregoing is based on the uncontradicted and credited testimony of Jones andMorris.Allen was not called by Respondent to testify9 Cf.Blue Flash Express, Ino,109 NLRB 591."Earlier in the hearing, I had permitted such an amendment in respect to the super-visory status of Charles Bennett, and, as aforestated, I had also permitted Respondentto withdraw its admission that the Union is a labor organization. CARDINAL EXTRUSIONS COMPANY621time of such interrogation, Allen was a supervisor, and that, therefore, Respondentis responsible for Allen's interrogation of employees regarding their union sympathies.Accordingly, I conclude that Respondent thereby engaged in unfair labor practiceswithin the meaning of Section 8(a) (4) of the Act.3.According to the uncontradicted and credited testimony of Respondent's formeremployee, Gerald Smothers, in the latter part of May, as he was riding home withProduction Foreman Edwin Colvin, the latter asked him whether he had heard anydiscussion of the Union. Smothers replied that he had heard such discussions amongthe employees who worked with him," and asked Colvin not to say anything aboutit.Colvin replied that Production Superintendent Lanham had said that if he heardof any employee who discussed the Union or tried to get the Union in, such employeewould be discharged.Whether or not Lanham actually made such a statement toForeman Colvin, the utterance thereof by Colvin, an admitted supervisor, to Smothersclearly restrained and coerced the latter in the exercise of Section 7 rights, and therebyRespondent violated Section 8 (a) (1) of the Act.4.According to the creditedtestimonyof employee ChesterS. Simpson, Jr., onthe morning of June 5 he was at the plant to pick up his paycheck. In the presenceof employees Roy H. Cumley and R. K. Daunhauer, Simpson asked ProductionSuperintendent Paul Lanham what he thought about the Union.Lanham obscenelyreplied that the Union was inappropriate in a small plant like that of Respondent,and that if anyone were caught trying to get the Union in, he would receive thesame treatment as that which "happened over at Alhom."According to Simpson,the reference to what happened at Alhom was to a prevailing belief in the plant that2 years earlier, employees were fired at Alhom, Respondent's parent company, fortrying to organize a union.Lanham denied making the foregoing statement to em-ployees, but since I regard his testimony as generally unreliable,12 I do not credit hisdenial.Accordingly, I conclude that by Lanham's implied threat that union pro-ponents would be discharged, Respondent restrained and coerced employees in theexercise of rights guaranteed by the Act, in violation of Section 8(a) (1).5.On Saturday, June 3, shipping department employee Walter E. Noe and hisforeman, Dalton Riley, went after work to a nearby bowling alley.According toRiley's own admission, Noe on that occasion asked Riley what he thought of theUnion and the latter replied that the Union might be all right in some places but notatRespondent's plant, that the Company could not operate with or afford to havea union in the plant, and would be forced to close down if the Union got in. Iregard Riley's statement to Noe as coercive of employees' rights to organize, andtherefore conclude that by the above threat, admitted by Riley, Respondent coercedemployees and engaged in unfair labor practices within the meaning of Section8 (a) (1) of the Act.D. The discriminatory discharge of William G. Jones and Cletus RenfrowOn June 5 Respondent discharged employees Jones and Renfrow, allegedly forincompetence.The complaint alleges that Respondent "terminated" these employeesbecause of their union adherence and sympathies in violation of Section 8(a)(3)and (1) of the Act.Jones was first hiredby theCompany in 1956 as a press loader in the productiondepartment.He was fired 6 months later by Plant Superintendent Gene Daughertybecause, according to the latter,Jones "had no initiative,didn't seem to have anyability, [and] seemedto act dumbat times." 13NotwithstandingJones' assertedincompetence,in the fall of 1959 he was asked to come back to work for the Com-11 Smothers worked on the production line as a puller and saw-table man with Jones,Renfrow, and Offer."For example, Lanham testified that he worked days, generally left the plant at regu-lar quittingtime,and yet knew nothing of the Union's leaflet distribution describedabove, or of its organizational efforts, until sometime after June 5, the date he recom-mended thedischarge of Jones and RenfrowMost of Respondent's officials and super-visors,includingitsplant superintendent, admitted seeing the Union's leaflets beingdistributed and all over the plant prior to June 5Fabrication Foreman Bobby Daughertyadmittedthat not muchoccurredin thissmall plantthat did not quickly become a matterof general knowledge.As noted above, employees and supervisors rode to work togetherand were ona first-name basis with each otherUnder these circumstances, Lanham'sprofessed ignoranceof the Union's organizingcampaign and leaflet distribution is beyondbelief.13 Jones testifiedthat be was advisedthat his dischargewas forfailure to call in whenabsentSince Jones' first dischargeby Respondentis immaterialto the issuesherein,I deem it unnecessary to resolve this conflict in the testimony. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany by Production Superintendent Lanham and was rehired as a puller.14Exceptfor a layoff between Thanksgiving of 1959 and March 1960, because of a cutback inproduction, Jones thereafter worked continuously for Respondent until his dischargeon Monday, June 5, 1961.Jones' regular job as puller required him to grab the hot aluminum extrusions asthey came out of the press, pull them down a long, narrow table for a distance ofabout 75 feet, and return to the press in time to snatch the next extrusion as itemerged.Since the extrusions were 800° F. as they left the press, asbestos gloveswere worn by the pullers, and the temperature in that portion of the plant was about130° F. during the summer months.As a consequence, Respondent admittedly ex-perienced difficulty in recruiting and retaining employees in the job of puller. Inaddition to Jones' regular job as puller, he also was utilized by Respondent as tempo-rary substitute on practically all of the other operations in the production departmentwhenever vacancies occurred as a result of absences, vacations, or terminations.However, in all such instances of substitution, Jones was compensated at his regularrate as puller, the lowest paid of all classifications in the plant, and returned to hisregular job of puller when the temporary vacancy ended.On such temporary basis,Jones performed the work of press loader, head stretcher, tail stretcher, saw-tablehelper, and others. Jones' regular supervisor was Shift Foreman Bobby Tarter.Onoccasions, Jones also worked under the supervision of Shift Foreman Edwin Colvin.According to Jones' uncontradicted and credited testimony, both of his shift foremencomplimented him on his work as a puller, and his only reprimand, one by Tarter inthe fall of 1960, related to his failure to work fast enough to keep up with the flowof metal to the saw table while he was substituting on that job.Other employeeswho worked with and close to Jones, including former employee Gerald Smothers,and present employees Bruce Morris and Robert Phelps, attested to Jones' compe-tence as a puller.Jones signed a union authorization card on May 26,15 and between that date andhis discharge, distributed union cards to other employees and spoke to employeesabout joining the Union.On Monday, June 5, as Jones was completing his day'swork, he was called to Gene Daugherty's office and advised that he was fired.According to Jones, Daugherty told him that the Company's policy was to terminateemployees who failed to earn a promotion in a specified time, that since Jones fellwithin that classification, he was through; Jones replied that he had deserved pro-motion, and protested that he was being discharged because of the Union; Daughertyresponded that he could not discuss the Union with Jones, that Jones knew whathe had been doing, that Jones had been "dealing with the wrong organization,"that Jones had "been discussing this matter [the Union] with other employees,"that such discussion and Jones were "no good for the Company," and that Joneswas "fired," and should "get out." Jones further testified that he then left Daugherty'soffice, encountered Production Superintendent Lanham, and unsuccessfully attemptedto entrap the latter into admitting the discriminatory motivation for his dischargeby telling Lanham that he had been advised by Daugherty that Lanham had informedDaugherty regarding Jones' union activities. Jones also testified that Lanham deniedthe accusation.16Jones then left the plant.Since Respondent's reasons for Jones'discharge are substantially the same as those it asserts for Cletus Renfrow who wasfired the same day, I shall report on the latter's employment record with the Com-pany before consideration of Respondent's asserted reasons for their dismsisal."The foregoingisbased onJones' credited testimony which was not controverted byLanham although the latter testified for RespondentGene Daugherty testified thatJones applied to and was rehired by then Production Superintendent Bill Van Sickle whileDaugherty was out of town, that Van Sickle later advised Daugherty that Jones hadconcealed his prior discharge, but that Daugherty nevertheless agreed to give Jones an-other chance.Daugherty's testimony in respect to the manner in which Jones was re-hiredis obviously hearsay, and further it is implausible and unworthy of belief in viewof the reasons asserted by Daugherty for Jones' earlier dismissalisRespondent's Exhibit No 9-D1e Jones frankly admitted on cross-examination that his statement to Lanham wasfalse,and that he was not averse "to telling a lie when it suits [his] purpose"Hedenied,however, that his testimony under oath was included in such admissionIn context,I do not regard the foregoing as conclusive on the question of Jones' veracityTones'tactic in respect to Lanham is a device frequently used by police and other investigatorsto pry admissions from reluctant witnessesNotwithstanding Jones' foregoing admission,and several minor inconsistencies between his testimony and his affidavit to the GeneralCounsel, I was favorably impressed with Jones' demeanor and testimony, and credit hisversion of the exit interview CARDINAL EXTRUSIONS COMPANY623Cletus Renfrow was also a puller who had been employed by the Respondent forabout 2 years.According to Smothers,Morris, and Phelps who also worked closetoRenfrow,he was a competent worker and they never heard any criticismof his work.Plant Superintendent Gene Daugherty testified that Renfrow was triedbriefly on the job of stretcher,but that he asked to be and was reassigned to hisjob as puller.Apparently,Renfrow never signed a union authorization card,17and the record does not disclose either any activity by Renfrow on behalf of theUnion, or that he was in favor of it.Renfrow was discharged on Monday, June 5,1961, as he entered the plant to go to work on the night shiftAccording to Plant Superintendent Gene Daugherty and Production SuperintendentPaul Lanham,Jones had been an incompetent employee throughout his tenure withthe Company.Daugherty testified that he had personally observed that Jones wasslow as a puller, frequently requiring the press operator to hold up the press whilewaiting for Jones to return for the next piece, that he was slow and did not try tokeep up with the assembly line when he worked as a tail stretcher, and that he waslikewise very slow when he worked as a press operator.Daugherty testified that hediscussed Jones' deficiencies with Lanham on a number of occasions,but neverthelessnever personally reprimanded Jones or instructed any supervisor to do so. Lanham'stestimony regarding Jones' lack of competence was substantially the same as that ofGene Daugherty.Although Lanham testified that on several occasions he spoke toJones regarding his shortcomings,he was vague as to when he did so, furnished nodetails regarding such conversations and, as far as the record discloses,never warnedJones that he would have to work faster or suffer the penalty of discharge. Indeed,according to Lanham, although Jones' immediate supervisor, Bobby Tarter, com-plained to him that Jones' work on the press was "no good," Lanham admittedlysaid nothing to Jones, nor did he instruct Tarter to do so.The testimony of Gene Daugherty and Paul Lanham in respect to Cletus Renfrow'swork was much the same. According to Daugherty, Renfrow was stupid and unableto learn; he had been tried on the stretcher job, but had asked to go back to pulling.Daugherty testified, "After [a] while we kind of get loaded with those kind of people."Daugherty also testified that several months before Renfrow's dismissal,he had toldLanham that Renfrow was too slow,he was not trying, and he was dangerous to workwith because "he burned so many people" by holding the hot extrusions up in theair and dropping them on other employees'arms, ears,and backs.Notwithstandingthe above, Daugherty admittedly never criticized Renfrow's work.On cross-examination,Daugherty admitted that he saw Renfrow carelessly throw hot metalonly once, and that notwithstanding the seriousness of this incident,he did not eitherfireRenfrow or even speak to him about it.None of the "many people" whoallegedly were burned by Renfrow were identified by Daugherty, and no employeetestified to being burned.Lanham's testimony regarding Renfrow was more or lessa repetition of Daugherty's.Renfrow was slow as a puller, incapable of handlingother jobs,and "burn [ed]a lot of other people."None such were identified by him.Lanham testified that he regarded his method of handling the hot extrusions asdangerous,that he spoke to Renfrow about it almost 3 or 4 months before his dis-charge,but that nevertheless Renfrow continued,isbecause"he was just naturallyclumsy."Lanham did not testify to any further reprimands or discussions withRenfrow either in respect to careless or clumsy handling of hot metal,his burningpeople, or his slow work.Neither Daugherty,Lanham,nor any other witness forRespondent testified that Jones or Renfrow were ever warned that they would haveto learn to perform other operations efficiently, or suffer discharge.Both Daugherty and Lanham admitted that the sudden dismissal of Jones andRenfrow without warning did not result from anything unusual that either of theseemployees did on their last day of work.Both Lanham and Daugherty testifiedthat the sudden decision to discharge Jones and Renfrow resulted from the fact thatthere were four employees out in the production department as a result of vacations,accident, and absence,that Jones was temporarily filling one such vacancy as pressoperator with his usual"incompetence,"that Renfrow was incapable of filling any ofthe vacancies,and that on Lanham's complaint to Daugherty to the foregoing effect,they decided to fire Jones and Renfrow and to replace them with more versatile andcompetent employees.Accordingly,Daugherty testified,he called Jones into theoffice, told him he was fired because the Company had to get someone more efficient17Althoughthe General Counsel was directed to turn over to Respondent the unionauthorization cards of all the employees who were alleged to be discriminatees and didso, he had no card for Renfrow.isLanham did not specify whether Renfrow continued to burn people or only to handlethe hot metal carelessly. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDand more trainable;Jones protested that someone had been telling lies about hisconnection with the Union and asserted that he had nothing to do with the Union;and that Daugherty replied that he could not discuss with Jones whether he wasfor or against the Union because it was against the law.In respect to Renfrow,Daugherty testified that he called him into the office as he came in to work on thenight shift,told him that he was fired because the Company needed someone "moreefficient and more trainable," and that Renfrow merely responded that he "hadbetter get back down to Beaver Dam and watch those taters grow"because that wasall he would"have this summer."I do not believe the testimony of either Daugherty or Lanham in respect to thealleged incompetence of Jones and Renfrow or the asserted reasons for their sum-mary dismissals without warning.I find it impossible to believe that Jones, havingonce been fired for alleged incompetence,and rehired and retained to give him"another chance," would have been tolerated for 11 years if he were as incompetentand slow as Daugherty and Lanham would have me believe.Moreover,Renfrow'scontinued employment by Respondent for 2 years despite his alleged carelessnessand clumsiness in handling the hot aluminum extrusions,and his burning"a lot ofpeople" is even more incredulous.I regard the continued employment of Jonesand Renfrow as pullers as wholly inconsistent with their asserted incompetence andI credit the testimony of their fellow employees that their work was satisfactory.Moreover,the reasons asserted for the sudden decision to discharge Jones and Ren-frow are likewise wholly implausible and unworthy of belief.The job of pullerisphysically exacting,hot, and unpleasant.Respondent has always had difficultyin recruiting employees willing to stay on this job. Indeed,after the dismissal ofRenfrow and Jones,Respondent hired 12 persons in the course of a few weeks beforeit succeeded in obtaining replacements for them who were willing to stay on thejob, and 8 of the new recruits quit on the day they were hired In view of the knowndifficulty in recruitment,it is incredible that Respondent,already four employeesshort, should dismiss two more employees and thus increase its personnel shortage,merely because Jones and Renfrow could not adequately fill other vacancies. Sig-nificantly Respondent admittedly then had in its employ and continued thereafter toemploy another puller,Oscar Oller,who also was unwilling and unable to performany of the other jobs in production.When asked to explain the disparate treatmentof Renfrow and Oller,both of whom had worked for Respondent about the samelength of time, Daugherty explained that Oller recognized his inability to do otherwork, whereas Renfrow tried to do the job of stretcher before he requested that hebe reassigned to pulling. I regard the attempted explanation as unworthy of beliefand an exercise in pure semantics.The sudden termination of these two employees without warning and without anyunusual act on their part to warrant dismissal,and the implausible and incredulousreasons asserted therefor,persuade me that the reasons advanced for their dischargesare pretextual and were advanced by Respondent for the purpose of concealing thetrue reasons therefor.In the case of Jones,the true reason is not difficult to per-ceive.The Union was engaged in an organizing campaign.Jones was an activesupporter of the Union.Promotion Superintendent Lanham had threatened thatunion adherents would be fired.Daugherty,although evasive at first, reluctantlyadmittedthathe was opposed to the union representation of Respondent's employees.Daugherty's statements to Jones during the exit interview that Jones had been "deal-ing with the wrong organization,"that Jones had"been discussing this matter [theUnion] with other employees,"and that such discussion and Jones were "no goodfor the Company," clearly reveal that antiunion motivation was the real reason forJones' peremptory dismissal.The discharge of Renfrow presents a somewhat dif-ferent question in view of his lack of membership or interest in theUnion.Thesolution to this question lies in the uncontradicted testimony of Chester S. Simpson,Jr., an employee who was laid off on the same day, assertedly for lack of work. OnJune 10. in a conversation with Supervisor Charles Bennett,the latter told Simpsonthat the foremen had held a meeting on June 5 at a bowling alley, and had decidedwhom to fire and whom to lay off because of union activities,and that Jones andRenfrow had been fired because "they were old men[in relative seniority]"and "itwould scare the hell out of the rest of them."19Bennett was not called by Respond-isBennett's supervisory status was originally admittedly Respondent's answer, but asnoted above,the admission was withdrawn by an amendment to the answer which IgrantedThe record, however,shows that on June 5, 5 days prior to the above conversa-tion,Bennett was made "leadman" in the fabrication department on the night shift, aposition previously held by Joe Downes whose supervisory status was admitted by Re-spondent and never questioned.Moreover,the record shows that there is no other super- CARDINAL EXTRUSIONS COMPANY625ent to testify, and no explanation was offered for the failure to call him.From theforegoing it is quite apparent that Renfrow's discharge was effected by Daughertyand Lanham to discourage the union activities of its remaining employees.Additional evidence regarding Respondent's discriminatory motivation for thedischarge of Jones and Renfrow was furnished by former Foreman Edwin Colvin, awitness for the General Counsel.Colvin had been discharged by Production Super-intendent Lanham after he had given an affidavit to the General Counsel.Contraryto that affidavit, Colvin testified that on the morning of June 5, the day Jones andRenfrow were fired, Lanham asked Colvin to tell him the names of those who favoredthe Union, that he was going to fire them, that Colvin named Jones as a union ad-herent, that Lanham inquired about other employees, including Renfrow, and thatColvin said he did not know about them.On cross-examination Colvin franklyadmitted the falsity of his first affidavit, testified that he was motivated in its execu-tion by fear of discharge, admitted that he regarded Lanham as responsible for hislater dismissal, that he considered his discharge as unjustified, and that he wasmotivated in his decision "to straighten things out" partly because of his animosityto Respondent engendered by his dismissal.Notwithstanding the foregoing, I ampersuaded by Colvin's candor and demeanor, and because his testimony accords withthe credited testimony of Smothers and Simpson regarding like threats uttered byProduction Superintendent Lanham, that Colvin's testimony at the hearing was truth-ful and I therefore credit it 20For all the foregoing reasons, I find and conclude that Respondent dischargedJones because of his membership in and activities on behalf of the Union, anddismissed Jones and Renfrow to discourage the union adherence of Respondent'sremaining employees, and that thereby Respondent engaged in unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act ziE. The discriminatory layoff of Chester S. Simpson, Jr., Roy H. Cumley, Francis L.Nevitt, and Walter E. NoeOn June 5, the same day that Respondent discriminatorily discharged Jones andRenfrow, it also laid off three buffers in the fabrication department, Simpson,Cumley, and Nevitt, as they came in to work on the second shift, and on the follow-ing morning, Respondent also laid off Noe, a helper in the shipping department. Thecomplaint alleges that these employees were also laid off to discourage the unionorganization of Respondent's employees.Respondent, on the other hand, contendsthat this reduction in force was necessitated by a seasonal decline in business whichreduced the quantity of metal to be buffed and the volume of its shipping.All of the employees selected by Respondent for layoff, with the possible excep-tion of Nevitt, had signed union authorization cards before their layoff.22 Simpsonhad been especially active in the Union's organizing campaign,having distributedabout six union cards to employees and solicited eight to join.On the day he waslaid off, Simpson had unfortunately discloesd to Foreman Lanham that he wasinterested in the Union, by asking the latter what he thought of it, and Lanham,as found above, had vehemently expressed his lack of regard for the Union, andvision in the fabrication department at night other thanthat of the"leadman," thatBennett directed employee McCoy's work,told him what to do,changed his jobs, ex-amined his work,told him what material to scrap, and when to stop work and startcleaning up.On the foregoing uncontroverted record, I find that on and after June 5,Bennett was a supervisor within the meaning ofthe Act.20 Baltimore Steam Packet Company,120 NLRB 1521, 1523.al also find that as alleged in the complaint,Respondent further engaged in inter-ference,restraint,and coercion of employees in violation of Section8(a) (1) of the Act,by Daugherty's statements to Jones during the exit interview,and by Supervisor Bennett'sstatements to Simpson on June 10, 196122The record is not clear regarding the date onwhich Nevittsigned a union card.Nevitt did not testify.According to the testimony of Respondent'ssupervisor,JoeDownes,about a week after the layoff, Nevitt told him that he and the other laid-offemployees went to the union hall and "back dated"their union authorization cardsInrespect to the employees other than Nevitt, Downes'testimony was clearly hearsay, andtheir union cards in evidence show no sign of alteration.Accordingly,in respect to theircards, I do not credit Downes' testimony of "back dating."Nevitt's card does appear tohave been altered as to date from June 5 to June 2However, in view of my conclusionhereinafter explicated that Respondent'smotivation for the layoff was to discourage theunion organization of all its employees,I regard the fact that Nevitt may not havesigned a union card beforehis layoff as immaterial. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened thatunionadherents would be discharged.Noe had also advised hissupervisor, Riley, on the Saturday preceding the layoff that he was for the Unionand had sentin a unionauthorization card 23As found above, on the day of thelayoff, Production Superintendent Lanham asked Foreman Colvin for the names ofthe employees who were in favor of the Union and threatened that such employeeswould be fired.On this occasion, Colvin told Lanham that Simpson had inquiredabout the Union, and, in view of Simpson's like inquiry of Lanham, the latterobviously knew of Simpson's interest in the Union.Moreover, as found above,Supervisor Bennett had told Simpson that the foremen had held a meeting on June 5atwhich they had decided whom to fire and whom to lay off because of unionactivities.In addition, according to Simpson's credited testimony, when he wasadvised of his layoff by Daugherty, he protested that it was because of the Union,and Daugherty replied, "Chester, the law forbids me to say but that might havesomething to do with it." 24All of the foregoing, as well as Plant SuperintendentGene Daugherty's hostility to the Union, Respondent's discriminatory discharge oftwo other employees that same day, the precipitate manner in which the decisionto lay off employees was made,25 and the timing of the discharges and layoffs coin-cident with the Union's organizing campaign, establish, at leastprima facie,thatRespondent was motivated by antiunion considerations in its decision to lay off thefour employees.In view of my conclusion aforestated, it obviously becomes necessary to examinethe evidence adduced by Respondent in support of its contention that the layoff wasmotivated by economic considerations.Respondent's President Edwards testifiedthat Respondent's business is seasonal, that there are slack seasons, generally at theend and middle of the year, and that such slack periods lasted from 2 to 8 weeks,generally about 6 weeks.26The decision to reduce the work force was made byPlant Superintendent Gene Daugherty.He testified that on Saturday, June 3, hestudied the Respondent's daily sales reports 27 and came to the conclusion that be-cause of a drop in the footage of fabrication orders 28 a layoff of three buffersand one employee in shipping would be necessary.Daugherty further testifiedthat on the following Monday, June 5, he separately called in his brother Bobby,Respondent's fabrication foreman, and Dalton Riley, its shipping foreman, advisedthem of the necessity for an immediate layoff,29 suggested they designate their leastefficient employees, that Bobby proposed Simpson, Cumley, and Nevitt, and RileydesignatedNoe.According to Daugherty, the determination that three buffersrather than other classifications in the fabricating department had to be droppedwas based on an analysis of Respondent's orders on hand.However, Respondentdid not produce the orders on which it assertedly made this determination.Thefailure to do so compels the inference, which I make, that the orders if producedwould not have supported Daugherty's testimony in this respect.30Moreover,notwithstanding Daugherty's alleged decision that three "buffers" had to be dropped,he testified first that he told his brother Bobby to designate three "people" forlayoff, later, when confronted with this apparent inconsistency, Daugherty was unsure23The foregoing is based on Noe's testimony, which I credit.Riley, although admittingthat he did not recall the entire conversation, denied that Noe had told him be belongedto the Union or wanted a union in the plant In view of Riley's admitted uncertaintyabout the conversation, I do not credit his denial24 As alleged in the complaint, I find that by this statement, Respondentrestrainedand coercedemployees in the exercise of their rights guaranteed by the Act.25The employees selected for layoff received no advance notice, but were apprised oftheir termination only as they reported for workBecause of its sudden decision, Re-spondent paid the laid-off employees for that day although they performed no work26 Edwards also attempted to testify orally regarding the generally poor financial condi-tion of Respondent throughout the relatively short period of its existence, but I rejectedthis testimony because I regard the Company'srecords asthe best evidenceof its financialcondition, and because I regard such testimony as immaterial and irrelevant, in view ofRespondent's contention that the layoff was occasioned by a decline in business duringMay 1961, and thus was not based on the state of Respondent's financesn Respondent's Exhibit No. 4 and General Counsel's Exhibits Nos 6 and 728Daugherty testified that the volume of business in fabrication is determined by thequantity of the footage rather than dollar volume.29Riley, a witness for Respondent, denied that Daugherty told him the layoff wouldoccur immediatelyRiley testified that Daughertysaidthat "if business doesn't pickup . . he would have to laysomeone off "80 See 2 Wigmore,Evidence(3d ed.) ;sec. 285; see alsoWh4tin Machine Works,1610NLRB 279, 285. CARDINAL EXTRUSIONS COMPANY627whether he said three people or three buffers,then he testified he must have saidthree buffers,and finally when pressed further, Daugherty testified that he did notrecall what he said to his brother in this regard.Daugherty's testimony in respectto the need for the layoff was likewise contradictory.He first testified that he basedhis decision on the drop in orders for fabrication footage during the last 2 weeksinMay.He testified,"Anytime we have a consistent 2-week drop in the amount ofbusiness such as we had in this case we determine that business is getting too slackand we try to determine from the sales reports and from the orders on hand howmany people we are going to need to operate within the immediate future." Then,in contradiction of the above,he denied that every time there is a substantial 2-weekdrop in orders,Respondent effects a reduction in force.Daughertyadmitted that(1) the Company's sales records in evidence do not reflect how much work forbuffers Respondent had on hand at the time of the layoff;(2) there was a timelag between orders, production,and delivery,depending on the backlog of orders;and (3) there was nothing in the record from which there could be computed thenumber of days of work on hand in fabrication,or with which to compare suchbacklog with periods of full employment.It is, therefore,quite obvious that Re-spondent has failed to come forward with any objective evidence with which toassess its asserted contention that the layoff was motivated by economic necessity,and, since I regard Plant Superintendent Daugherty as a witness whose testimonyis generally not trustworthy,I do not credit his subjective testimony regarding theneed for the layoff.Moreover, the sales records in evidence,although they show a sales drop in fabri-cation footage during the last 2 weeks in May,nevertheless negate the assertednecessity for the layoff.Thus, the total of the fabrication orders for the monthof May-543,162 feet-was greater than that in the preceding month, April, whenthe total was 508,829 feet and, indeed,was greater than such sales in all but 3months in 1961.31Also significant in this regard is the fact that Respondent's fabri-cation sales in the week immediately preceding the layoff rose from 59,928 feet,the week before the layoff, to 76,198 feet.Finally, a comparison of the salesfigures at the time of the layoff and those at the time when the laid-off buffers wereoffered reemployment because of an alleged increase in business,discloses thatRespondent's sales were greater at the time of the layoff than when it recalled thelaid-off employees.32Thus,notwithstanding the asserted seasonal nature of itsbusiness,the meager records which Respondent did produce negate the contentionthat a layoff was necessary,and quite obviously also refute that the decline in busi-ness during the last 2 weeks in May was so drastic as to require the sudden ter-mination of employees without notice and as they reported for work.All of theforegoing persuades me that the assertion that the layoff was necessary because of adecline in business is merely another pretextual device on the part of Respondentto conceal the antiunion motivation for its sudden reduction in staff.Iam further persuaded that the motivation for the layoff was based on anti-union considerations by the implausibility of Respondent's testimony in respect tothe manner in which the four employees were selected for layoff.Early in thehearing, Respondent's counsel asserted that Respondent's selection of employees forlayoff was based on seniority and relative competency.Nevertheless,although bothSimpson and Noe had greater seniority than other employees in their classificationsand were admittedly competent, employeeswithlesser senioritywere retained.However, in the case of Cumley and Nevitt,their relatively low seniority was one ofthe factors asserted by Respondent for their selection for layoff.The reliance onseniority in the selection of Cumley and Nevitt for termination,and the failure toapply seniority in the case of Simpson and Noe, conclusively indicate that Respond-ent utilized seniority as a basis for layoff only when it coincided with its selectionfor layoffmade as a result of other considerations.According to Gene and Bobby Daugherty,the reasons for Simpson's designationfor layoff were:(1)He was not dependable,he habitually gambled on pinball ma-chines, and Respondent never knew when he would wind up in jail; and (2) heOnly February, March, and September fabrication sales were greaterChester S Simpson, Jr., was notified by Respondent to return to do special fabrica-tionwork on about August 5, when, according to Gene Daugherty,Respondent startedto get a lot of such work.Contrary to this testimony,Respondent's sales records showno fabrication sales at all between August 3 and 18,inclusiveRoy H Lumley andFrancis L Nevitt were notified to return to their old jobs as buffers on August 30Respondent's fabrication sales for that week,64,163 feet, were less than the sales in theweek in which the three buffers were laid off for alleged lack of work.641795-63-vol. 136-41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrequently irritated other employees, kept them upset, and slowed down their pro-duction by counting their work and comparing their performance with his own.Both Daughertys admitted that they had no complaint regarding Simpson's work.Bobby Daugherty testified that on occasions, Simpson's production would drop whenhe was worried about finances or other matters unrelated to Respondent's business.33However, Simpson testified without contradiction that he was assigned the hardestbuffing jobs because he could produce the best polish on the aluminum which hebuffed.Moreover, Simpson was recalled by Respondent on about August 14 andassigned to special fabrication work, a job which admittedly required greater skillsthan that of buffing. It is thus quite apparent that Simpson was selected for layoffdespite his greater seniority and competence, the factors allegedly used in selectionof employees for layoff. In respect to Simpson's alleged irritation of other employeesby comparing their production with his, not a single employee was called who sotestified, and I therefore do not credit the hearsay testimony of the Daughertys inthis regard.Obviously, in the light of Simpson's recall by Respondent to a betterjob, none of the factors asserted as the reason for his layoff were seriously regardedby Respondent. I therefore conclude that the reasons asserted by Respondent forSimpson's selection for layoff were not the true reasons therefor.Noe was an employee whom Gene Daugherty regarded as potential foremanmaterialHe had worked at various jobs in the production department, but becauseof personal disagreement with his foreman, Colvin, had asked to be transferred fromhis job of extrusion press operator to the shipping department.His work in thelatter department was admittedly competent, and he had more seniority than anothershipping department employee who was not laid off. Thus, like the case of Simpson,Noe was laid off despite his greater seniority and his admitted competence.GeneDaugherty testified that he selected Noe for layoff because Foreman Dalton Rileytold him he was not as fast as the other employees in shipping, and because Daugh-erty was disappointed in Noe because he had requested a transfer to shipping, alower paying job, and thus was not utilizing his full capabilities. I regard the latterreason for Noe's selection for layoff as implausible, and, in the absence of objectiveevidence that Noe's work was slower than the others, in the light of the entire record,I do not credit the subjective testimony that he was slower than all the other shippingdepartment employees.In respect to Cumley, the reason asserted by Gene and Bobby Daugherty for hisselection for layoff was that he was lazy and spent too much time at the water foun-tain, but cross-examination revealed that this failing, even if true which I doubt, wascorrected long before his layoff, and did not deter Respondent from later givingCumley a raise in pay or from recalling him on September 9 to his former job asbuffer.Bobby Daugherty also testified that Cumley's production was low, but inview of the asserted destruction of the production records shortly before Cumley'slayoff and his subsequent reinstatement to the same job, I do not credit his sub-jective testimony in this respect.According to Gene and Bobby Daugherty, Nevitt was selected for layoff, not-withstanding that he was a "pretty good buffer" and "worked good," because of anincident which occurred a month before his layoff.34This incident was obviouslynot the reason for Nevitt's selection for layoff, since Respondent continued Nevitt'semployment, gave him an increase in pay, and offered him reinstatement after thelayoff. I therefore do not credit the Daughertys' testimony in regard to this reasonfor Nevitt's selection for layoff.I am also persuaded that the motivation for the layoff of these four employees wasbased on antiunion considerations because of the failure of Respondent to offer any ofthe laid-off employees an opportunity to fill two job vacancies for which Respondenthired two new employees on the very same day it laid off the four. These two jobswere in a new remelting department which Respondent instituted on June 5.Thetwo jobs consisted of loading scrap aluminum into a melting furnace and castingthe molten metal into ingots.The rate of pay for these new jobs was to be $1.65per hour after a short training period, the same rate which Respondent paid itsbuffers, and 10 cents more than the rate which Noe received in the shipping depart-ment.During the training period, the rate for the new jobs was $1.45 per hour.Daugherty testified that he did not offer these jobs to the laid-off employees becausea3 The daily production records in the fabrication department were discontinued andthe existing records assertedly were destroyed by Respondent shortly before the layoff.34On this occasion, Nevitt was reprimanded for taking the night off because of allegedillness, but instead of going home, borrowed a car, got drunk, and returned to the plantin that condition later that night. CARDINAL EXTRUSIONS COMPANY629he thought the layoff would be temporary. I regard this testimony as incredible inthe light of President Edwards' testimony that Respondent's slack periods generallylast 6 weeks, and sometimes continue for 8 weeks.Obviously, any employee facedwith a period of unemployment of such duration would gladly work at a slightlyreduced rate rather than be without income at all.35Daugherty's further attemptedexplanation, that Respondent had to train the people in the remelting departmentto peak efficiency as soon as possible, is inconsistent with Respondent's professeddesire for versatility in its employees, and I therefore do not credit it.A stablelabor force is quite obviously the desire of good management, and absent otherconsiderations, I regard it highly unlikely that Respondent would not have offeredthese two jobs to its present employees, unless it was motivated by a desire to berid of them.All of the foregoing considerations persuade me that the layoff of Simpson, Cumley,Nevitt, and Noe was based on Daugherty's hostility to the Union, and his belief intheir union adherence obtained through the interrogation of employees and super-visors as found above, and by virtue of the fact that everything that occurred in theRespondent's plant quickly became a matter of general knowledge.Accordingly,I conclude that by laying off these four employees by reason of Respondent's beliefthat they were members of or in sympathy with the Union, Respondent therebydiscriminated against employees and discouraged membership in the Union in viola-tion of Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discriminated against William G. Jones, CletusRenfrow, Chester S. Simpson, Jr., Roy H. Curnley, Francis L. Nevitt, and WalterE. Noe, I will recommend that the Respondent be ordered to offer Jones, Renfrow,Nevitt,36 and Noe immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights and privi-leges, and make them whole for any loss of earnings they may have suffered becauseof the discrimination against them by the payment to each of a sum of money equalto the amount he normally would have earned as wages from the date of his dischargeor layoff, as the case may be, to the date of the offer of reinstatement,37 less his netearnings during said period, with backpay computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289,291-294.Iwill recommend that the Respondent also make Simpson and Cumley whole forany loss of earnings they may have suffered because of the discrimination againstthem, by the payment to each of a sum of money equal to the amount he normallywould have earned as wages from the date of his layoff to the date when he wasreinstated by Respondent, less his net earnings during said period computed quarterlyin the same manner as above.I shall also recommend that the Respondent make available to the Board uponrequest, payroll and other records to facilitate the determination of the amounts dueunder this recommended remedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shall there-35 In fact, Simpson's layoff was for more than 2 months, Cumley's lasted 3 months, andNoe was never recalled to work.Nevitt was offered reinstatement by registered letter,return receipt requested, at the same time as Cumley, but the post office never returneda signed receipt, Respondent never made inquiry as to whether Nevitt had received noticeof his recall, and thus the record does not disclose whether Nevitt ever received the letter.3eJay Company, Inc.,103 NLRB 1645, 1646-1647"'In the case of Nevitt, the backpay period shall be from the date of his layoff untilSeptember 5, 1961, when, according to Respondent's apparently undelivered letter, hewas offered reinstatementJay Company, Inc, supra 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDfore recommend that the Respondent be ordered to cease and desist from in anymanner infringing upon rights guaranteed to its employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.District 50, United Mine Workers of America,is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By discouraging membership in a labor organization through discriminationin employment,and by interfering with,restraining,and coercing employees in theexercise of their rights under the Act,the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a) (3)and (1) and Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Orkin Exterminating Company of Kansas, Inc.andTaxicab,Produce Employees,Ambulance and Funeral Drivers, LocalUnionNo. 587, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 17-CA-1817.March, 28, 1962DECISION AND ORDEROn December 18, 1961, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.He also found `hat Respondent had not engaged incertain other unfair labor practices, and recommended dismissal ofthe complaint pertaining thereto.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'1In our opinion,Chairman MCCulloch's reliance onSnow & Sonsto supporthis con-clusion that Section 8(a) (5) was here violated is misplaced.Member Rodgers dissentedin theSnowcase and would not have found a violation of Section 8(a) (5) because eventhough theunion had been designated by a majority of employees in a private cardcheck,there was no evidence that the employer was motivated by bad faith in requesting136 NLRB No. 59.